[Cite as Miller v. Van Wert Cty. Bd. of Mental Retardation & Dev. Disabilities, 2009-Ohio-5082.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                               VAN WERT COUNTY



JEAN ANN MILLER, ET AL.,

        PLAINTIFFS-APPELLEES,                                       CASE NO. 15-08-11

        v.

VAN WERT COUNTY BOARD OF
MENTAL RETARDATION AND
DEVELOPMENTAL DISABILITIES,                                         OPINION
ET AL.,

        DEFENDANTS-APPELLANTS.



                Appeal from Van Wert County Common Pleas Court
                          Trial Court No. CV-08-04-156

                       Judgment Reversed and Cause Remanded

                         Date of Decision:         September 28, 2009




APPEARANCES:

        Edward S. Kim and Brad E. Bennett for Appellants, Van Wert
        County Board of MRDD, Thomas Edison Center and Jim Stripe

        Tim James for Appellant, Gerald E. Miller

        Scott R. Gordon for Appellees
Case No. 15-08-11


PRESTON, P.J.

                               I. Procedural History

       {¶1} Defendants-appellants, Van Wert County Board of Mental

Retardation and Developmental Disabilities (“Van Wert County Bd. of MRDD”),

the Thomas Edison Center (“Edison Center”), and Jim Stripe, Executive Director

of the Van Wert County Bd. of MRDD (“Stripe”) (collectively “appellants”),

appeal the August 20, 2008 judgment of the Van Wert County Court of Common

Pleas denying appellants immunity under R.C. 2744 et seq. We reverse.

       {¶2} On April 2, 2008, Jean Ann Miller (“Miller”), an incompetent person

represented by guardian ad litem Jean Adele Miller, filed a civil complaint in the

Van Wert County Court of Common Pleas. (Doc. No. 1). In addition to the

defendants listed above, the complaint named the Van Wert County Board of

Commissioners, County Commissioners Clair Dugeon, Gary Adams, and Harold

Merkle (all separately), and Gerald E. Miller as defendants. (Id.).

       {¶3} The complaint’s first cause of action alleged, in pertinent part, that:

“[o]n or about September 4, 2007 plaintiff, Jean Ann Miller, was enrolled as a

student in the Thomas Edison Center workshop and was a passenger on the school

bus being driven by defendant, Gerald E. Miller, an employee of Defendants * *

*.” (Doc. No. 1, at ¶7). The complaint further alleged that defendant Miller

“wrongfully detained the plaintiff in the school bus causing her to be exposed to



                                        -2-
Case No. 15-08-11


extreme heat and unbearable conditions” for approximately five (5) hours. (Id. at

¶¶8, 10).   The complaint alleged that the plaintiff’s wrongful detention and

removal from the bus thereafter caused her severe emotional distress and bodily

harm, to wit: heat exhaustion and dehydration. (Id. at ¶¶10-11). The complaint’s

second cause of action alleged that defendant Miller’s previously alleged conduct

was done willfully, wantonly, and in reckless disregard for plaintiff’s safety and

sought punitive damages. (Id. at ¶16).

      {¶4} On June 30, 2008, the Van Wert County Board of Commissioners,

and County Commissioners Clair Dugeon, Gary Adams, and Harold Merkle filed

a motion for summary judgment. (Doc. No. 16). On July 1, 2008, the Van Wert

County Bd. of MRDD, Edison Center, and Stripe filed a Civ.R. 12(B)(6) motion to

dismiss. (Doc. No. 18).

      {¶5} On August 20, 2008, the trial court granted summary judgment in

favor of the Van Wert County Board of Commissioners and County

Commissioners Clair Dugeon, Gary Adams, and Harold Merkle. (Doc. No. 27).

That same day, however, the trial court denied the motion to dismiss filed by the

Van Wert County Bd. of MRDD, Edison Center, and Stripe. (Doc. No. 26).

      {¶6} On September 5, 2008, appellants Van Wert County Bd. of MRDD,

Edison Center, and Stripe appealed the trial court’s denial of their motion to

dismiss. Appellants now appeal raising one assignment of error for our review.



                                         -3-
Case No. 15-08-11


                               II. Standard of Review

       {¶7} Before proceeding to the merits of appellants’ assignment of error,

we must set forth the applicable standard of review. This Court reviews a trial

court’s decision to grant or deny a Civ.R. 12(B)(6) motion to dismiss de novo.

Risser v. Risser, 173 Ohio App.3d 430, 2007-Ohio-4936, 878 N.E.2d 1073, ¶10,

citing Davidson v. Davidson, 3d Dist. No. 17-05-12, 2005-Ohio-6414, ¶8, citing

Cincinnati v. Beretta U.S.A. Corp., 95 Ohio St.3d 416, 2002-Ohio-2480, 768

N.E.2d 1136, ¶¶4-5. To determine whether a motion to dismiss should have been

granted, we accept all factual allegations in the complaint as true. Mitchell v.

Lawson Milk Co. (1988), 40 Ohio St.3d 190, 192, 532 N.E.2d 753. In order to

sustain a trial court’s dismissal, “it must appear beyond doubt that the plaintiff can

prove no set of facts in support of the claim that would entitle the plaintiff to

relief.” LeRoy v. Allen, Yurasek, & Merklin, 114 Ohio St.3d 323, 2007-Ohio-3608,

872 N.E.2d 254, ¶14, citing Doe v. Archdiocese of Cincinnati, 109 Ohio St.3d 491,

2006-Ohio-2625, 849 N.E.2d 268, ¶11. Additionally, we must construe the

complaint’s material allegations and any inferences drawn therefrom in the

nonmoving party’s favor. LeRoy, 2007-Ohio-3608, at ¶14, citing Kenty v.

Transamerica Premium Ins. Co. (1995), 72 Ohio St.3d 415, 418, 650 N.E.2d 863.




                                        -4-
Case No. 15-08-11


                                   III. Analysis

                          ASSIGNMENT OF ERROR

      THE TRIAL COURT ERRED AS A MATTER OF LAW BY
      FINDING THAT DEFENDANTS-APPELLANTS THE VAN
      WERT COUNTY BOARD OF MRDD, THOMAS EDISON
      CENTER, AND JIM STRIPE WERE NOT ENTITLED TO
      IMMUNITY PURSUANT TO O.R.C. §2744 ET SEQ.

      {¶8} Appellants argue that the trial court erred by not dismissing Miller’s

complaint because R.C. 2744.02(B)(1)’s exception to immunity for “negligent

operation of any motor vehicle” does not apply to the facts of this case.

Appellants argue that since “motor vehicle” in R.C. 2744.01(E) has the same

meaning as in Ohio’s traffic laws, “operation” should also be construed consistent

with Ohio’s traffic laws.     Appellants point out that the traffic laws define

“operate” as: “to cause or have caused movement of a vehicle, streetcar, or

trackless trolley.” R.C. 4511.01(HHH). Appellants cite Perales v. City of Toledo

in further support of their position that “operation” requires the vehicle to be in

motion. (Apr. 23, 1999), 6th Dist. No. L-98-1397. Therefore, appellants conclude

that Miller has failed to state a claim of negligent operation since Miller never

alleged her injuries were caused while the bus was in motion or being driven.

Appellants also argue that the cases upon which the trial court relied are no longer

reliable because their rationale has been undermined by subsequent contrary

decisions.



                                       -5-
Case No. 15-08-11


       {¶9} Appellants further argue that the trial court erred by not dismissing

the complaint against defendant Stripe, because: (1) he is immune acting in his

official capacity as Executive Director of the Board of MRDD; and (2) the

complaint failed to allege facts that would result in Stripe being personally liable.

       {¶10} Miller has failed to file an appellee’s brief with this Court. When an

appellee fails to file a brief, App.R. 18(C) provides that “in determining the

appeal, the court may accept the appellant’s statement of the facts and issues as

correct and reverse the judgment if appellant’s brief reasonably appears to sustain

such action.” Accordingly, we accept appellants’ statement of the facts and issues

for purposes of this appeal and reverse.

       {¶11} Our analysis will be divided into five parts. First, we will briefly

examine this Court’s jurisdiction.      Second, we will review the trial court’s

judgment entry. Third, we will review political subdivision liability. Fourth, we

will interpret and apply the “negligent operation of any motor vehicle” exception

under R.C. 2744.02(B)(1) based upon recent Ohio Supreme Court precedent.

Fifth, we will analyze Stripe’s liability. We ultimately conclude that Miller failed

to state a claim upon which relief could be granted, and thus, the trial court erred

by not dismissing the complaint as to these appellants. We further conclude that

Stripe is immune, and therefore, the trial court erred in denying his motion to

dismiss as well.



                                           -6-
Case No. 15-08-11


          1. Jurisdiction

       {¶12} As an initial matter, this Court notes that “[g]enerally an order

denying a motion to dismiss is not a final order” subject to appellate review. State

Auto. Mut. Ins. Co. v. Titanium Metals Corp., 108 Ohio St.3d 540, 2006-Ohio-

1713, 844 N.E.2d 1199, ¶8, citing Polikoff v. Adam (1993), 67 Ohio St.3d 100,

103, 616 N.E.2d 213. However, R.C. 2744.02(C) provides that “[a]n order that

denies a political subdivision or an employee of a political subdivision the benefit

of an alleged immunity from liability as provided in this chapter or any other

provision of the law is a final order.” “Accordingly, * * * when a trial court

denies a motion in which a political subdivision or its employee seeks immunity

under R.C. Chapter 2744, that order denies the benefit of an alleged immunity and

thus is a final, appealable order pursuant to R.C. 2744.02(C).” Hubbell v. City of

Xenia, 115 Ohio St.3d 77, 2007-Ohio-4839, 873 N.E.2d 878, ¶27. Therefore, a

trial court’s decision to deny a political subdivision’s motion to dismiss which

seeks immunity under R.C. Chapter 2744 is a final, appealable order pursuant to

R.C. 2744.02(C). Id.; Slonsky v. J.W. Didado Elec., Inc., 9th Dist. No. 24228,

2008-Ohio-6791, ¶8, citing In re Ohio Political Subdivision Immunity Cases, 115

Ohio St.3d 448, 2007-Ohio-5252, 875 N.E.2d 912, ¶2 (noting that the Ohio

Supreme Court reversed its decision in Stevenson v. ABM, Inc., 9th Dist. No.

07CA0009-M, 2008-Ohio-3214, which found that the trial court’s denial of a



                                       -7-
Case No. 15-08-11


county’s motion to dismiss seeking immunity under R.C. Chapter 2744 was not a

final order). Pursuant to the foregoing authorities, this Court has jurisdiction to

decide this case.

       2. Trial Court’s Judgment

       {¶13} The trial court began its analysis of the issues as follows:

       Construing her complaint most strongly in her favor, Miller
       alleges that the acts or omissions of the school bus driver
       employed by MRDD in operating the school bus resulted in
       injuries to her. MRDD claims that they are immune pursuant to
       R.C. 2744.02, Ohio’s Political Subdivision Tort Liability Law.
       Miller claims that her claim falls within the exception provided
       in R.C. 2744.02(B)(1), the negligent operation of a motor vehicle.

(Aug. 20, 2008 JE, Doc. No. 26). The trial court then noted that the parties had

inappropriately relied upon facts outside of the complaint for their respective

positions for and against the motion to dismiss. (Id.). Next, the trial court found

that the Second District Court of Appeals had addressed the issue of “operation”

of a motor vehicle in Doe v. Dayton School Dist. Bd. of Edn. (1999), 137 Ohio

App.3d 166, 738 N.E.2d 390. (Id.) The trial court then quoted the following text

from Doe v. Dayton:

       This court has rejected the argument that operation of a motor
       vehicle for purposes of R.C. 2744.02(B)(1) is limited to
       manipulation of the vehicle’s controls during its travel along a
       street or highway. In Groves v. Dayton Pub. Schools (1999), 132
       Ohio App.3d 566, 725 N.E.2d 734, we held that the vehicle’s
       operation includes a school bus driver’s negligent acts or
       omissions in assisting a handicapped student off the bus.
       However, in Glover v. Dayton Pub. Schools (August 13, 1999),


                                        -8-
Case No. 15-08-11


      Montgomery App. No. 17601, unreported, 1999 WL 958492, we
      held that the vehicle’s operation did not embrace infliction of
      injuries that a child suffered after alighting from the bus, when
      she darted into a street and was struck by a car.

      Groves and Glover may be reconciled by application of a
      proximate-cause standard consistent with the narrow
      construction of R.C. 2744.02(B)(2) that we discussed above. That
      construction reasonably requires proof that the injuries or losses
      alleged are a direct consequence of the employee’s negligent
      operation of the motor vehicle. Such direct consequences follow
      in sequence from the employee’s acts or omissions in the
      vehicle’s operation, without the intervention of any external
      forces that came into active operation at a later time or apart
      from it to cause the injury or loss alleged. See Prosser & Keeton,
      Laws of Torts (5 Ed. 1984), Section 43. Thus, in Groves, the
      handicapped student’s injuries were directly traceable to the
      driver’s acts or omissions in assisting her to alight, without the
      intervention of external forces. In contrast, in Glover, the car
      that struck the student after she had alighted from the bus was
      such an external force.

      The “direct consequences” rule is grounded in the doctrine of
      intervening cause. That doctrine relieves a party of liability
      when a break occurs in the chain of causation. A break will
      occur when there intervenes between an agency creating a
      hazard and an injury resulting therefrom another conscious and
      responsible agency that could or should have eliminated the
      hazard. Hurt v. Charles J. Rogers Transp. Co. (1955), 164 Ohio
      St. 323, 58 O.O. 119, 130 N.E.2d 824. However, the intervening
      cause must be disconnected from the negligence of the first
      person and must be of itself an efficient, independent, and self-
      producing cause of the injury. Id. In contrast, a concurrent
      negligence, that is, one which concurs in point of consequence
      with the original negligence to produce the harm involved, does
      not cut off liability. Garbe v. Halloran (1948), 150 Ohio St. 476,
      38 O.O. 325, 83 N.E.2d 217.




                                     -9-
Case No. 15-08-11


(Aug. 20, 2008 JE, Doc. No. 26, citing Doe v. Dayton, 137 Ohio App.3d at 171).

The trial court concluded: “[b]ased upon [Doe v. Dayton’s] analysis of what

legally constitutes the operation of a motor vehicle, it is clear that Miller can,

conceivably prove a set of facts that will entitle her to recovery” and denied

appellants’ motion to dismiss. (Id.).

       3. Political Subdivision Liability

       {¶14} Chapter 2744 governs political subdivision liability and immunity.

To determine whether a political subdivision is entitled to immunity under Chapter

2744, a reviewing court must engage in a three-tiered analysis. Hubbard v. Canton

Cty. Schl. Bd. Of Ed., 97 Ohio St.3d 451, 2002-Ohio-6718, 780 N.E.2d 543, ¶10,

citing Cater v. Cleveland (1998), 83 Ohio St.3d 24, 28, 697 N.E.2d 610. First, the

court must determine whether the entity claiming immunity is a political

subdivision and whether the alleged harm occurred in connection with either a

governmental or proprietary function. R.C. 2744.02(A)(1); Hubbard, 2002-Ohio-

6718, at ¶10. The general rule is that political subdivisions are not liable in

damages. Id. If the entity is a political subdivision entitled to immunity, then the

court must determine whether any of the R.C. 2744.02(B) exceptions to immunity

apply. Hubbard, 2002-Ohio-6718, at ¶12, citing Cater, 83 Ohio St.3d at 28. If any

of the R.C. 2744.02(B) exceptions apply, then the political subdivision can

reinstate its immunity by showing that a R.C. 2744.03 defense applies. Cater, 83



                                        - 10 -
Case No. 15-08-11


Ohio St.3d at 28. If none of the R.C. 2744.02(B) exceptions to immunity apply,

however, R.C. 2744.03’s defenses need no consideration. Estate of Ridley v.

Hamilton Cty. Bd. of Mental Retardation and Developmental Disabilities, 150

Ohio App.3d 383, 2002-Ohio-6344, 781 N.E.2d 1034, ¶26, citing Cater, 83 Ohio

St.3d at 28.

       {¶15} Appellants are political subdivisions for purposes of immunity under

Chapter 2744, and appellants’ operation of the Edison Center is a governmental

function. Estate of Ridley, 2002-Ohio-6344, at ¶¶24-25; R.C. 2744.01(C)(1)(o).

The parties do not dispute whether appellants are political subdivisions generally

immune from liability; rather, they dispute whether R.C. 2744.02(B)(1)’s

negligent operation of a motor vehicle exception applies to abrogate appellants’

immunity. (Plaintiff’s Memo. in Opposition to Motion to Dismiss, Doc. No. 24).

Therefore, we must turn to R.C. 2744.02(B)(1) to determine whether the facts

alleged in Miller’s complaint could conceivably fall within the exception.

       4. “Negligent Operation of any Motor Vehicle” Exception

       {¶16} R.C. 2744.02(B)(1) provides:

       (1)   Except as otherwise provided in this division, political
       subdivisions are liable for injury, death, or loss to person or
       property caused by the negligent operation of any motor vehicle
       by their employees when the employees are engaged within the
       scope of their employment and authority.




                                       - 11 -
Case No. 15-08-11


The Ohio Supreme Court has recently interpreted “negligent operation of any

motor vehicle” under R.C. 2744.02(B)(1) and concluded that it does not

encompass supervision of the conduct of passengers in the vehicle. Doe v.

Marlington Local School Dist. Bd. of Edn., 122 Ohio St.3d 12, 2009-Ohio-1360,

907 N.E.2d 706, ¶30. In Doe v. Marlington, the custodial parents of a fourth-

grade girl riding on a school bus owned and operated by the Marlington local

school district sued the school district alleging that the girl had been sexually

molested by another child while riding on the bus. 2009-Ohio-1360, at ¶¶1-4. The

school board moved for summary judgment based upon sovereign immunity under

R.C. Chapter 2744, but the trial court denied the motion. Id. at ¶1.

       {¶17} The school board appealed the trial court’s decision to the Court of

Appeals for the Fifth District and argued that it was entitled to sovereign immunity

under Chapter 2744. Doe v. Marlington Local School Dist. Bd. of Edn., 5th Dist.

No. 2006CA00102, 2007-Ohio-2815, ¶6. The girl’s custodial parents argued that

the trial court correctly denied the school board’s motion for summary judgment

because the supervision and control of student passengers is an integral part of the

operation of a school bus. Id. at ¶19. The school board, on the other hand, argued

that supervision and control of student passengers falls outside the scope of

“operation of any motor vehicle” as that term is used in R.C. 2744.02(B)(1). Id.




                                        - 12 -
Case No. 15-08-11


The Court of Appeals ultimately agreed with the school board that supervision of

passengers was not “operation of any motor vehicle” and reversed. Id. at ¶24.

       {¶18} Thereafter, the girl’s custodial parents appealed to the Ohio Supreme

Court, which accepted the appeal. Marlington, 2009-Ohio-1360, at ¶¶1, 8; 116

Ohio St.3d 1460, 2007-Ohio-6803, 878 N.E.2d 36. Analyzing the meaning of

“operation” under R.C. 2744.02(B)(1), the Ohio Supreme Court noted that the

General Assembly’s definition of “operate” found in R.C. 4511.01(HHH) “sheds

light on the meaning of ‘operation’ in R.C. 2744.02(B)(1).” Marlington, 2009-

Ohio-1360, at ¶24. The Court also noted that the definition of “operate” found in

R.C. 4511.01(HHH) was “generally consistent with the interpretation courts have

given to “operation” under R.C. 2744.02(B)(1).” Id. at ¶25. The Court went on to

state: “[w]e conclude that the exception to immunity in R.C. 2744.02(B)(1) for the

negligent operation of a motor vehicle pertains only to negligence in driving or

otherwise causing the motor vehicle to be moved.” Id. at ¶26. The Court further

reasoned that while the supervision of students may be part of a school bus

driver’s duties, “it does not follow that every duty required of a school bus driver,

or for which the driver is trained, constitutes operation of a school bus within the

meaning of R.C. 2744.02(B)(1).” Id. at ¶27. Ultimately, the Court concluded that

“the exception to political subdivision immunity in R.C. 2744.02(B)(1) for the




                                       - 13 -
Case No. 15-08-11


‘negligent operation of [any] motor vehicle’ does not encompass supervision of

the conduct of passengers in the vehicle.” Id. at ¶30.

       {¶19} We find the Ohio Supreme Court’s decision in Marlington

controlling here. Miller alleged that she was injured when she was left on the bus,

which is essentially a claim of negligent supervision; namely, the bus driver’s

negligent supervision in ensuring that Miller got off the bus.       According to

Marlington, negligent supervision of passengers is not “negligent operation of any

motor vehicle” under R.C. 2744.02(B)(1). 2009-Ohio-1360, at ¶30. The only

substantial difference between Marlington and the case sub judice is procedural.

Marlington was appealed from a Civ.R. 56(C) motion for summary judgment, but

this appeal follows the denial of a Civ.R. 12(B)(6) motion to dismiss. 2009-Ohio-

1360, at ¶1; (Doc. No. 26). Although traditionally a Civ.R. 12(B)(6) motion to

dismiss was not the proper procedural device to assert sovereign immunity, more

recent appellate court decisions approve of the procedure, especially following the

Ohio Supreme Court’s decision in Hubbell, 2007-Ohio-4839. See, e.g., Estate of

Ridley v. Hamilton Cty. Bd. of MRDD, 150 Ohio App.3d 383, 2002-Ohio-6344,

781 N.E.2d 1034; Myrick v. Cincinnati, 1st Dist. No. C-080119, 2008-Ohio-6830;

Rieger v. Montgomery Cty. Clerk of Courts, 2nd Dist. No. 22575, 2009-Ohio-426;

Pepper v. Bd. of Edn. of Toledo Pub. Schools, 6th Dist. No. L-06-1199, 2007-

Ohio-203; Wright v. Mahoning Cty. Bd. of Commrs., 7th Dist. No. 08-MA-77,



                                        - 14 -
Case No. 15-08-11


2009-Ohio-561; Walsh v. Village of Mayfield, 8th Dist. No. 92309, 2009-Ohio-

2377; Lowery v. Cleveland, 8th Dist. No. 90246, 2008-Ohio-132; Dubree v. Klide,

8th Dist. No. 89673, 2008-Ohio-2178; Hopper v. Elyria, 9th Dist. No.

08CA009421, 2009-Ohio-2517; Slonsky v. J.W. Didado Elec. Inc., 9th Dist. No.

24228, 2008-Ohio-6791; Watson v. Akron, 9th Dist. No. 24077, 2008-Ohio-4995;

Wooden v. Kentner (2003), 153 Ohio App.3d 24, 790 N.E.2d 813; Piispanen v.

Carter, 11th Dist. No. 2005-L-133, 2006-Ohio-2382.                         See, also, Sullivan v.

Anderson Twp., 122 Ohio St. 3d 83, 2009-Ohio-1971, 909 N.E. 2d 88; Jones v.

Lucas Cty. Sheriff’s Dept., 6th Dist. No. L-08-1391, 2009-Ohio-3805.1

        {¶20} Based upon Marlington’s interpretation of “negligent operation of

any motor vehicle,” we must conclude that Miller “can prove no set of facts in

support of the claim that would entitle [her] to relief,” and the trial court erred in

denying appellants’ motion to dismiss. 2009-Ohio-1360; LeRoy, 2007-Ohio-3608,

at ¶14, citing Archdiocese of Cincinnati, 2006-Ohio-2625, at ¶11.

        {¶21} Since this Court has found Marlington’s holding—that “negligent

operation of any motor vehicle” does not encompass supervision of the conduct of

passengers in the vehicle—dispositive here, we need not address appellants’

further arguments limiting R.C. 2744.02(B)(1)’s exception to immunity.


1
  Were it not for the significant body of appellate case law approving of the use of Civ. R. 12(B)(6) for
dismissing complaints on the basis of sovereign immunity under R.C. Chapter 2744 following the Ohio
Supreme Court’s decisions in Hubbell and In re Ohio Political Subdivision Immunity Cases, we would
agree with the position taken by Judge Rogers in his separate concurrence.


                                                 - 15 -
Case No. 15-08-11


       5. Executive Director Stripe’s Immunity

       {¶22} Appellant Stripe argues that the trial court erred in not dismissing the

complaint against him because: (1) he is immune under Chapter 2744 for all acts

done in his official capacity as Executive Director of the Board of MRDD; and (2)

the complaint fails to allege facts that would result in personal liability. We agree.

       {¶23} The trial court did not address Stripe’s immunity separately in its

opinion; however, the trial court did list Stripe as one of the defendants that filed

the motion to dismiss. (Aug. 20, 2008 JE, Doc. No. 26). Accordingly, we find that

the trial court denied Stripe’s motion to dismiss, though it erred in doing so.

       {¶24} As an initial matter, Stripe is not liable in his official capacity since

we have found that Miller failed to state a claim for which R.C. 2744.02(B)(1)’s

exception to sovereign immunity applied. Stripe is not personally liable either.

R.C. 2744.03(A)(6) provides, in pertinent part:

       (6) In addition to any immunity or defense referred to in division
       (A)(7) of this section and in circumstances not covered by that
       division or sections 3314.07 and 3746.24 of the Revised Code, the
       employee is immune from liability unless one of the following
       applies:

       (a) The employee’s acts or omissions were manifestly outside the
       scope of the employee’s employment or official responsibilities;

       (b) The employee’s acts or omissions were with malicious
       purpose, in bad faith, or in a wanton or reckless manner;

       (c) Civil liability is expressly imposed upon the employee by a
       section of the Revised Code. * * *


                                        - 16 -
Case No. 15-08-11



According to the statute, a political subdivision employee is immune from liability

unless one of the three specified grounds in (a) to (c) applies. Green Cty.

Agricultural Society v. Liming (2000), 89 Ohio St.3d 551, 561, 733 N.E.2d 1141.

Miller’s complaint failed to allege any facts against Stripe that could conceivably

meet any one of these grounds. Accordingly, Stripe is immune from liability, and

the trial court erred in denying his motion to dismiss.

                                   IV. Conclusion

       {¶25} For all the aforementioned reasons, the trial court erred in denying

appellants’ Civ.R. 12(B)(6) motion to dismiss. Appellants’ assignment of error is,

therefore sustained.

       {¶26} Having found error prejudicial to the appellants herein in the

particulars assigned and argued, we reverse the judgment of the trial court and

instruct the trial court to dismiss the complaint as to appellants Van Wert County

Bd. of MRDD, the Edison Center, and Stripe.

                                                          Judgment Reversed and
                                                              Cause Remanded.

WILLAMOWSKI, J., concur.

/jlr




                                        - 17 -
Case No. 15-08-11


ROGERS, J., Concurring Separately.

       {¶27} Although I concur in the majority’s decision to reverse, I concur

separately because I would reverse on the basis that the issue of sovereign

immunity was not ripe for determination. It is important to distinguish between a

proper Civ.R. 12(B)(6) motion to dismiss and a ruling on sovereign immunity,

which I believe must always be asserted in a responsive pleading as an affirmative

defense. Civ.R. 8(C) governs the pleading of affirmative defenses and provides, in

pertinent part:

       In pleading to a preceding pleading, a party shall set forth
       affirmatively accord and satisfaction, arbitration and award,
       assumption of risk, contributory negligence, discharge in
       bankruptcy, duress, estoppel, failure of consideration, want of
       consideration for a negotiable instrument, fraud, illegality,
       injury by fellow servant, laches, license, payment, release, res
       judicata, statute of frauds, statute of limitations, waiver, and
       any other matter constituting an avoidance or affirmative
       defense.

       {¶28} The clear, unambiguous, and unequivocal requirement of this

language is that any affirmative defense, and any defense that constitutes an

avoidance of liability, must be specifically pleaded as an affirmative defense. If it

is not properly and affirmatively set forth in a responsive pleading, the defense is

waived. Additionally, the Ohio Supreme Court has defined an affirmative defense

as:

       a new matter which, assuming the complaint to be true,
       constitutes a defense to it * * * [and] “any defensive matter in


                                       - 18 -
Case No. 15-08-11


       the nature of a confession and avoidance. It admits that the
       plaintiff has a claim (the ‘confession’) but asserts some legal
       reason why the plaintiff cannot have any recovery on that claim
       (the ‘avoidance’).”

State ex rel. The Plain Dealer Publishing Co. (1996), 75 Ohio St.3d 31, 33

(citations omitted).

       {¶29} Logically, because the affirmative defense includes the confession, it

is incompatible with the Civ.R 12(B)(6) defense of failure to state a claim. It in

fact admits that the plaintiff has stated a claim and the plaintiff may be successful

on that claim should the opposing party fail to properly plead the affirmative

defense.    A motion to dismiss pursuant to Civ.R. 12(B)(6) is, therefore,

irreconcilable with the confession included in an affirmative defense.

       {¶30} The trial court in this case, and effectively the majority in this Court,

have ignored the obvious distinction between the “failure to state a claim upon

which relief can be granted” and matters which “constitut[e] an avoidance or

affirmative defense.” See Civ.R. 12(B)(6); Civ.R. 8(C). In the former, no set of

facts proven by the claimant will give rise to a proper claim for relief. In the

latter, the plaintiff’s allegations will give rise to a claim for relief and liability,

unless the opposing party can demonstrate some statute or other defense which

neutralizes or nullifies the responsibility of that party. See Davis v. Cincinnati

(1991), 81 Ohio App.3d 116, 119, quoting Black’s Law Dictionary (5 Ed.1979)




                                        - 19 -
Case No. 15-08-11


55.   This is a substantial difference.      Furthermore, the proper methods of

presenting these issues are separate and distinct.

       {¶31} Civ.R. 12(B) specifically provides that certain enumerated defenses

may be may be raised in a motion prior to the filing of a responsive pleading.

However, there is no such provision allowing for an affirmative defense to be

raised by motion. In fact, Civ.R. 8(C) specifically requires that an affirmative

defense must be “set forth affirmatively” and, if it is not affirmatively raised in the

pleading, it is waived. Jim's Steak House, Inc. v. Cleveland (1998), 81 Ohio St.3d

18 (holding that “[a]ffirmative defenses other that those listed in Civ.R. 12(B) are

waived if not raised in the pleadings or in an amendment to the pleadings”).

       {¶32} The Ohio Supreme Court has also held that matters designated by

Civ.R. 8(C) as affirmative defenses and not specifically enumerated in Civ.R.

12(B) may not be raised by a motion to dismiss under Civ.R. 12(B). State ex rel.

Freeman v. Morris (1991), 62 Ohio St.3d 107, 109. See, also, Stutes v. Harris, 2d

Dist. No. 21753, 2007-Ohio-5163, ¶¶10-12, 18-19; Post v. Caycedo, 9th Dist. No.

23769, 2008-Ohio-111, ¶7; Marok v. Ohio State Univ., 10th Dist. No. 07AP-921,

2008-Ohio-3170, ¶13. Furthermore, an affirmative defense may not be raised for

the first time in a motion for summary judgment. Eulrich, v. Weaver Brothers,

Inc., 165 Ohio App.3d 313, 2005-Ohio-5891, ¶12, citing Carmen v. Link (1997),

119 Ohio App.3d 244, 250. See, also, Kritzwiser v. Bonetzky, 3d Dist. No. 8-07-



                                        - 20 -
Case No. 15-08-11


24, 2008-Ohio-4952; Midstate Educators Credit Union, Inc. v. Werner, 175 Ohio

App.3d 288, 2008-Ohio-641.

        {¶33} I am, however, aware that there are reported cases which have

ignored this distinction and state that an affirmative defense may be the subject of

a motion under Civ.R. 12(B)(6) when the circumstances are fully contained within

the complaint.2 However, statutes and other relevant circumstances are seldom

contained in a complaint. Obviously, if the trial court may only consider the

pleadings when ruling on a Civ.R. 12(B)(6) motion to dismiss made prior to the

filing of an answer, it does not have before it any affirmative defense. Civ.R. 7(A)

defines pleadings, and only includes complaints and answers (and a reply if

ordered). A motion is not included in that definition.

        {¶34} “A motion to dismiss for failure to state a claim upon which relief

can be granted is procedural and tests the sufficiency of the complaint.” State ex

rel. Hanson v. Guernsey Cty. Bd. of Commrs. (1992), 65 Ohio St.3d 545, 548. In

order for a trial court to grant a motion to dismiss for failure to state a claim upon

which relief may be granted, “it must appear beyond doubt from the complaint that


2
   The majority cites to Hubbell v. City of Xenia, 115 Ohio St.3d 77, 2007-Ohio-4839, In Re Ohio Political
Subdivision Cases, 115 Ohio St.3d 448, 2007-Ohio-5252, and appellate authority citing to these cases, as
authority for proceeding on issues of sovereign immunity under Civ.R. 12(B)(6) motions to dismiss.
However, the Hubbell decision involved an appeal from a ruling on a motion for summary judgment, and
did not expressly address appeals from rulings on Civ.R. 12(B)(6) motions to dismiss. Further, the focus of
the Hubbell decision was whether the order denying sovereign immunity was a final appealable order, and
not whether the procedural methods in the trial court were proper. Accordingly, I believe that the appellate
decisions cited by the majority have interpreted Hubbell too broadly.



                                                  - 21 -
Case No. 15-08-11


the plaintiff can prove no set of facts entitling him to recovery.” O'Brien v. Univ.

Community Tenants Union (1975), 42 Ohio St.2d 242, syllabus. In resolving a

Civ.R. 12(B)(6) motion to dismiss, the trial court may consider only the statements

and facts contained in the pleadings, and may not consider or rely on evidence

outside the complaint. Estate of Sherman v. Millhon (1995), 104 Ohio App.3d

614, 617.

       {¶35} Finally, I would point out that Ohio requires only notice pleading. A

plaintiff is not required to anticipate all possible defenses, let alone affirmative

defenses. Therefore, a plaintiff is not required to include in the complaint all

circumstances which might negate potential affirmative defenses; and which can

also be waived by failure to plead them. For the trial court to consider a Civ.R.

12(B)(6) motion to dismiss on the basis of an alleged affirmative defense that has

not been included in a responsive pleading, and to which a plaintiff has not had the

opportunity to respond, is improper and highly prejudicial to a plaintiff.

       {¶36} The trial court in this case considered an affirmative defense which

had not been included in a pleading; a matter outside of the pleadings. It is

interesting to observe that the trial court noted that, in response to the motion, the

parties to the action had argued facts not included in the pleadings, and yet

proceeded to determine the case on matters not included in the pleadings.




                                        - 22 -
Case No. 15-08-11


       {¶37} I further understand that it will be argued that the result at the trial

court might be the same if the affirmative defense is pleaded and reargued.

However, that does not negate the fact that the Rules of Civil Procedure

specifically prohibit the procedure followed in this case, nor the fact that a ruling

on an affirmative defense was not ripe for consideration. We should not enforce

rules only when it is convenient. Rather, we must enforce rules (and statutes)

consistently, and as written.     Otherwise, the law becomes amorphous and

dependent upon the whims, passions, and prejudices of the trial judge, and/or the

reviewing court.

       {¶38} I would reverse the decision of the trial court and remand for further

proceedings.

/jlr




                                       - 23 -